Case 1:17-cv-04869-FB-LB Document 151 Filed 08/13/21 Page 1 of 2 PageID #: 9461




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


STEVEN B. BARGER,

               Plaintiff,                         NOTICE OF TAXATION OF COSTS

v.                                                Civil Case No. 1:17-cv-04869-FB-LB

FIRST DATA CORPORATION,

               Defendant.


       PLEASE TAKE NOTICE pursuant to Rule 54 of the Federal Rules of Civil Procedure,

Local Civil Rule 54.1, and 28 U.S.C. § 1920, Defendant hereby submits its Bill of Costs,

Memorandum in support thereof, and Affidavit of Gary B. Eidelman with Exhibits seeking an

order granting fees and costs sought by Defendant and granting such other and further relief as

this Court deems just and proper.

                                             Respectfully submitted,

                                             SAUL EWING ARNSTEIN & LEHR LLP

                                             /s/ Gary B. Eidelman
                                             Gary B. Eidelman (admitted pro hac vice)
                                             500 E Pratt Street, Suite 900
                                             Baltimore, Maryland 21202
                                             T: (410) 332-8975
                                             gary.eidelman@saul.com

                                             NEW YORK OFFICE
                                             1270 Avenue of the Americas, Suite 2005
                                             New York, New York 10020

                                             BOND, SCHOENECK & KING PLLC
                                             Louis P. DiLorenzo
                                             600 Third Avenue 22nd floor
                                             New York, New York 10016-1915
                                             T: (646) 253-2315
                                             ldilorenzo@bsk.com
Dated: August 13, 2021
                                             Attorneys for Defendant,
                                             First Data Corporation
Case 1:17-cv-04869-FB-LB Document 151 Filed 08/13/21 Page 2 of 2 PageID #: 9462




                             CERTIFICATION OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was served on the following

counsel via ECF:

                                    David A. Zeitlin, Esq.
                                    Zeitlin & Zeitlin, P.C.
                                  50 Court Street, Suite 506
                                 Brooklyn, New York 11201
                                     T: (718) 522-5644
                                 david@zeitlinlawfirm.com
                                    Attorneys for Plaintiff

                                  Shawn E. Shearer, Esq.
                           The Law Office of Shawn Shearer, P.C.
                           3839 McKinney Avenue, Suite 155-254
                                   Dallas, Texas 75204
                                    T: (214) 434-1594
                                  shawn@shearerlaw.pro
                                   Attorneys for Plaintiff

                                                           /s/ Gary B. Eidelman
                                                           Gary B. Eidelman

Dated: August 13, 2021




                                              -2-
